Citation Nr: 1010776	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  08-09 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2001 to July 
2001 and from December 2003 to September 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which granted service connection 
and assigned a 0 percent (noncompensable) evaluation 
effective October 1, 2006.

In a subsequent March 2008 rating decision, the RO granted a 
10 percent rating for PTSD effective October 1, 2006.  The 
Veteran perfected a timely appeal of the issue to the Board 
and testified before the undersigned Veterans Law Judge at a 
Travel Board hearing in March 2009.  In October 2009, the 
Board remanded the case for additional development.  A new 
rating decision was then promulgated in December 2009 which 
granted a 30 percent disability rating for PTSD effective 
October 1, 2006.  The case is once again before the Board for 
appellate review.


FINDINGS OF FACT

1.  Prior to November 7, 2008, the Veteran's PTSD was 
manifested by symptoms such as mild depression, anxiety, and 
occasional sleep disturbances; memory, judgment, insight and 
speech were intact.  GAF scores ranged from 65 to 70.

2.  As of November 7, 2008, the Veteran's PTSD was manifested 
by symptoms such as emotional numbness, memory loss, 
irritability, sleep disturbances, flattened affect, and 
difficulty concentrating.  The Veteran was treated with 
medication.  GAF scores ranged from 50 to 53.




CONCLUSIONS OF LAW

1.  Prior to November 7, 2008, the criteria for a disability 
rating in excess of 30 percent for PTSD have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.1- 4.14, 4.125-4.130, Diagnostic Code 9411 
(2009).

2.  As of November 7, 2008, the criteria for a 50 percent 
disability rating for PTSD have been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.1- 4.14, 4.125-4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

Prior to the initial adjudication of the Veteran's claim, a 
letter dated in November 2006 was sent to the Veteran in 
accordance with the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was 
notified of the evidence that was needed to substantiate his 
claim; what information and evidence that VA will seek to 
provide and what information and evidence the Veteran was 
expected to provide, and that VA would assist him in 
obtaining evidence, but that it was his responsibility to 
provide VA with any evidence pertaining to his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The Veteran was also notified of the 
criteria for establishing an effective rate and disability 
rating.  See Dingess.  In that regard, he received complete 
notice regarding his claim for service connection.

In the Veteran's May 2007 notice of disagreement (NOD), he 
took issue with the initial disability rating and is presumed 
to be seeking the maximum benefits available under the law 
for each issue.  Dingess; see also AB v. Brown.  Therefore, 
in accordance with 38 U.S.C.A. §§ 5103(a) and 7105(d), the RO 
properly issued a March 2008 Statement of the Case (SOC) 
which contained, in part, the pertinent criteria for 
establishing a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  
An additional letter dated July 2008 also informed the 
Veteran of the criteria for establishing a higher rating.  
Therefore, VA complied with the procedural statutory 
requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well 
as the regulatory requirements in 38 C.F.R. § 3.103(b).  See 
also Dingess.  The claimant was allowed a meaningful 
opportunity to participate in the adjudication of the claim.  
Thus, even though the initial VCAA notice did not address a 
higher rating, subsequent documentation addressed this 
matter; there is no prejudice to the claimant. See Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

The Veteran's service treatment records, VA treatment 
records, VA authorized examination reports, lay statements, 
and hearing transcript have been associated with the claims 
file.  The Board specifically notes that the Veteran was 
afforded a VA examination with respect to his disability in 
December 2006 and November 2009.  38 C.F.R. § 3.159(c)(4).  
When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that 
the VA examinations obtained in this case are adequate as 
they are predicated on a review of the claims file; contain a 
description of the history of the disability at issue; 
document and consider the relevant medical facts and 
principles; and record the relevant findings for rating the 
Veteran's PTSD.  Accordingly, the Board finds that VA's duty 
to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  38 
C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit 
evidence and arguments in support of his claim.  The Veteran 
and his representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Applicable Law

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2009).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2009).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2009).

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).

The United States Court of Appeals for Veterans Claims (Court 
or CAVC) has also held that staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Id.

The Veteran was assigned a 30 percent disability rating for 
PTSD under Diagnostic Code 9411.  A 30 percent rating is 
assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent disability rating is assigned for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech that 
is intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Id.

A 100 percent disability rating is assigned total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, or for the veteran's own occupation or name.  
Id.

In applying the above criteria, the Board notes that when it 
is not possible to separate the effects of the service-
connected disability from a nonservice-connected disability, 
such signs and symptoms shall be attributed to the service-
connected disability.  See 38 C.F.R. § 3.102 (2009); 
Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded 
from differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence which does so.)

In determining the level of impairment under 38 C.F.R. § 
4.130, a rating specialist is not restricted to the symptoms 
provided under the diagnostic code, and should consider all 
symptoms which affect occupational and social impairment, 
including those identified in the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM-
IV).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If 
the evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to those listed in that diagnostic code, the 
appropriate, equivalent rating is assigned.  Id.

Within the DSM-IV, Global Assessment Functioning (GAF) scale 
scores ranging from 1 to 100, reflect "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996).  GAF scores from 71 to 80 reflect transient symptoms, 
if present, and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after family 
arguments); resulting in no more than slight impairment in 
social, occupational, or school functioning (e.g., 
temporarily falling behind school work).  DSM-IV at 46-47.  
GAF scores from 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  Id.  GAF scores ranging from 51 to 60 reflect 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  Id.  Scores 
ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsession rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, 
inability to keep a job).  Id. GAF scores ranging from 31 to 
40 reflect some impairment in reality testing or 
communication (e.g., speech which is at times illogical, 
obscure, or irrelevant) or major impairment in several areas 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., a depressed patient who avoids friends, 
neglects family, and is unable to do work).  Id.

C.  Evidence

VA treatment records dated July 2005 include a diagnostic 
intake examination.  The Veteran described his experiences in 
the military, including being injured by a roadside bomb.  He 
stated that his leisure activities included reading, and that 
his physical activities had been restricted due to medical 
treatment.  On examination, the Veteran's grooming and 
hygiene were good.  He had a friendly and cooperative manner.  
His speech was normal in rate and tone, and conversation was 
coherent.  He denied any psychotic symptoms, and reported his 
mood to be irritable at times.  He had days when he was "not 
so happy."  His affect was restricted.  He denied any 
suicidal or homicidal ideation.  He was alert and oriented.  
There was no evidence of gross memory deficits, and his 
judgment and insight were okay.  He was diagnosed with 
"mild" PTSD.  His GAF score was 70.

The Veteran was seen twice in November 2006.  During the 
initial visit, the Veteran reported a gradual reduction in 
his mood and that he had "more bad days than good days."  
He had difficulty falling and staying asleep, though he 
denied any intrusive thoughts or nightmares about his combat 
experiences.  He had a poor appetite and had lost about 10 
pounds in the last 2 months.  His energy level and ability to 
concentrate were less than usual, and he was getting less 
enjoyment from his everyday activities.  He felt that his 
life had become very frustrating, but denied any suicidal 
thoughts or plans.  On examination, the Veteran was neatly 
dressed and groomed.  His speech was clear but somewhat 
hesitant.  His affect was subdued.  He welled up with tears 
twice during the interview when talking about soldiers who 
had died in Iraq or about his feelings of loss.  His mood was 
mildly depressed.  His conversation was logical and goal-
oriented.  His manner was open and cooperative.  His GAF 
score was 65.

During the second visit in November 2006, he reported 
difficulty watching the news after returning from service in 
Iraq.  He stated that while he was recovering from his 
injuries, he relived the explosion that injured him, and had 
dreams about being in Iraq.  He sometimes got sad when 
looking through pictures or notes.  He had some trouble 
falling and staying asleep.  Over the past few months, he had 
experienced more depression and some increased irritability.  
Passing parked cars along the side of the road, particularly 
if they were beat up, made him uncomfortable.  He was quite 
active before his injury and was slowly getting back into the 
active lifestyle.  On examination, the Veteran was 
appropriately dressed.  He could name five large cities and 
the seven most recent presidents.  He could spell "world" 
backwards.  He was abstract on the interpretation of sayings 
about glass houses and the squeaking wheel.  His memory for 
the remote and recent past was intact.  His GAF score was 65.

The Veteran was afforded a VA examination in December 2006.  
The Veteran stated that things were gradually improving since 
his return from Iraq, but that he continued to have 
difficulty with distressing thoughts about Iraq and his 
service there.  He avoided watching anything on television 
about the war, such as news stories.  He was unsettled 
whenever he saw a car parked along the side of the road or an 
unattended box or package.  He had mild irritability and 
occasional flashes of temper.  He got along with people as 
well as he ever did, but avoided talking about the war or his 
own experiences.  His sleep pattern and concentration was 
occasionally disrupted.  Sometimes he had trouble falling 
asleep, while other times he had trouble getting out of bed, 
preferring to sleep rather than get motivated to work during 
the day.  He had occasional episodes of depression and lack 
of interest in what was going on around him.  He denied any 
history of addiction to gambling, sexual behavior, or 
internet use.

On examination, the Veteran was alert and oriented in three 
spheres.  He showed no signs or symptoms of psychosis.  He 
spoke in normal tones, rhythms, and rates, and his 
conversation was relevant and goal-organized.  He appeared to 
be mildly depressed as he talked about Iraq and his 
experiences there.  The examiner noted the Veteran was a 
quiet and soft-spoken individual, and his affect reflected 
this.  Memory and intellect appeared intact.  There was no 
ongoing impairment with insight or judgment with regard to 
normal, everyday affairs.  The examiner diagnosed mild to 
moderate PTSD.  The Veteran's GAF score was 65 to 70.

Additional records dated January 2007 indicate that the 
Veteran's mood had stabilized and possibly improved slightly.  
The Veteran reported having more "ok" days than bad days, 
and was very pleased with his performance during the fall 
term of school.  He continued to feel frustrated with his 
lack of physical conditioning.  Later in January 2007, the 
Veteran reported a bout of alienation, but that this was 
starting to pass.  He stated that he had strong reactions to 
seeing Arabic-looking people.  He was somewhat tearful about 
recalling how it was to see himself disfigured after being 
injured.  He had recently enjoyed walking through a 
snowstorm.

In February 2007, the Veteran's mood was more positive than 
had been seen before.  However, he stated that the completion 
of his degree program felt somewhat empty, as it did not 
culminate in the achievement of a large goal.  He had a 
recent episode of anger in which he felt like punching an 
annoying student at the college, though the treating 
psychologist indicated that it was not an inappropriate, 
PTSD-related response.  The Veteran reported that his anger 
did not come up as rapidly and intensely as it had in the 
past.

In March 2007, the Veteran reported having continued 
difficulty with inappropriate feelings of anger, but that he 
had not acted out.  He also shared that his sexual interest 
had been lower.  During another March 2007 visit, the Veteran 
reported going hiking with a friend.  He felt at ease 
exchanging stories about their military experiences.  He 
denied having any major problems with disturbing dreams.  He 
felt he had turned a corner in being able to manage his 
emotions and reactions.

In April 2007, the Veteran reported that his mood was better, 
though when his diet was poor his mood tended to decline.  He 
was able to watch a documentary about the Iraq war and was 
not overly disturbed by it.  He was able to relate to 
soldiers who were discouraged about the war while at the same 
time he felt some level of urge to return to Iraq.

In May 2007, the Veteran reported his plan to have a 
graduation party with friends and family before moving to 
Altoona with his girlfriend.  He recalled having strong 
reactions to recent Iraq-related stimuli, including a bird 
call that sounded like incoming artillery, and weighted down 
truck which reminded him of a truck bomb.  Overall, however, 
the Veteran stated that he was functioning fairly well and 
did not feel the need to continue regular therapy sessions.  
The treating psychologist agreed, noting that the anger and 
sadness symptoms which brought him into treatment had 
significantly diminished.

Additional VA treatment records dated February 2008 indicate 
that the Veteran reestablished VA care after moving.  He was 
working at Jackson Hewitt for tax time.  He enjoyed being 
outdoors, watching television, and surfing the internet.  He 
had strong relationships built up.  His current occupation 
caused him stress, however, as he did not like his job and 
was unsure of his future job direction.  His GAF score was 
65.

On November 7, 2008, the Veteran complained of being 
unmotivated.  He did not ride his bike or hike as much as he 
used to.  Most of the time, he did not get pleasure out of 
his life and had decreased interest in sex.  He was easily 
frustrated and irritable, and experienced emotional numbness.  
He also expressed problems with remembering people's names 
and faces.  He stated that he volunteered as a wrestling 
coach.  On examination, there was no evidence of psychosis.  
The Veteran's affect was flat, and he spoke in low voice.  He 
denied any suicidal or homicidal ideation.  His GAF score was 
51.

The Veteran was seen again in November 2008.  He reported 
working as a corrections officer for the past six months.  
Since moving to the area, he had experienced increased levels 
of depression.  He did not have any motivation, and had been 
getting more irritated and angry.  He had sleeping problems, 
including nightmares, and felt very alone and dysphoric 
despite his girlfriend being very supportive of him.  He 
reported feelings of hypervigilance.  On examination, the 
Veteran was alert and cooperative, though somewhat slow in 
his responses.  His affect was constricted and bordering on 
flatness.  His responses were appropriate and goal-oriented.  
His mood was depressed.  He denied any alcohol use, illicit 
drug use, or suicidal or homicidal ideation.  His insight was 
present and his judgment was intact.  His GAF score was 50.  
He was prescribed Wellbutrin.

VA treatment records dated December 2008 reflect that the 
Veteran was given Wellbutrin, though he reported no change in 
his condition.  He stated that he felt sleepy all day long, 
and sometimes slept 12 to 14 hours a day.  He was not 
functioning well and was not as connected to his girlfriend 
as he used to be.  He was working, but could not focus on his 
work very well.  He became angry and irritated easily, and 
did not like the way he was feeling.  He experienced 
hypervigilance, a lack of motivation, and emotional numbing.  
His mood was depressed and his affect was somewhat flat or 
restricted.  He denied any suicidal ideation.  He 
occasionally used alcohol, usually 1 or 2 beers at most.

A treatment note dated January 2009 indicates that the 
Veteran became engaged to his girlfriend over the Christmas 
holiday.  He felt he was emotionally connecting with her.  In 
February 2009, the Veteran reported that he was doing better.  
He was more focused and less depressed.  He enjoyed doing 
things with his girlfriend.  Although he still got upset and 
irritated at work, there was some change in his behavior.  On 
examination, the Veteran's mood was depressed and his affect 
was blunted or constricted.  He was appropriate with his 
responses.  His insight was present and his judgment was 
intact.  He denied any suicidal ideation.

The Veteran was seen again in February 2009.  On examination, 
he was alert and oriented in three spheres.  His hygiene was 
appropriate and this thought content was goal-oriented.  His 
insight was intact and his speech was logical.  The Veteran 
reported reacting to a young man walking towards him on a 
narrow street.  The man reached for a cell phone in his 
pocket, and the Veteran reacted in a defensive manner, 
thinking the object was a gun.  He also reported reacting to 
an unmanned vehicle at work as if it were a threat.

In March 2009, the Veteran reported he was doing better since 
his last visit, though he had problems with sleeping and 
nightmares.  He continued to have memory problems, and could 
not focus at times.  On examination, the Veteran's mood was 
euthymic and his affect was blunted or constricted.  He was 
appropriate, coherent, and goal-directed.  He denied any 
suicidal ideation.

The Veteran testified at a Travel Board hearing in March 
2009.  He stated that after his return from Iraq, he did not 
enjoy activities as much as he used to.  He no longer had fun 
with friends and had lost interest in working on his parents' 
farm.  He often worked on holidays, but did not miss being 
able to spend those special days with family.  For 
recreation, the Veteran went hiking and hunting, though he 
did not enjoy doing so as much as before.  He is also 
somewhat limited by his physical disabilities.  He also 
occasionally went out with his fiancée and neighbors.  He 
found he had to force himself to spend time with other 
people, and did not like to be around large groups.  With 
respect to work, he had studied finance but could not thrive 
in that field because he had no patience for working with 
people.  He stated that he was being treated with 100 
milligrams of Wellbutrin three times per day, which provided 
some relief.  He also had trouble falling asleep and would 
often wake up again feeling fatigued.  He had particular 
difficulty when confronted with parked or broken-down cars on 
the side of the road, as this was characteristic of a car 
bomb in Iraq.  He experienced irritability and anger, though 
he did not act out, and had a difficult time concentrating.  
He felt as if he were in a fog, and would forget names and 
faces easily.  His memory trouble gave him additional stress 
as it affected his ability to execute his occupational 
duties.

The Veteran also submitted statements dated March 2009 from 
his father and fiancée in support of his claim.  
Collectively, these statements relate that the Veteran was a 
much different individual after he returned from service in 
Iraq.  He no longer enjoyed his favorite activities, was 
often irritable or quick to anger, and did not express 
himself emotionally.  The Veteran's fiancée also stated that 
he wanted to "just be left alone."  He was no longer 
motivated regarding his future and his career.  He also had 
difficult sleeping and had disturbing dreams.  He reacted 
quite strongly when awakened suddenly.

The Veteran was seen again in June 2009.  He reported 
difficulty with agitation and motivation, though he was able 
to get up earlier from bed and do more before going to work.  
He stated that he participated in target shooting with his 
fiancée.  In July 2009, the Veteran reported stress over his 
upcoming wedding but that he was doing well overall.  He had 
been working steadily as a corrections officer and things 
were going well for him.  He continued to have problems with 
irritability but overall he was controlling it well.  He 
reported occasional nightmares about Iraq.

In September 2009, the Veteran reported continued difficulty 
with sleep, irritability, and depression when not engaged in 
some activity.  However, his motivation had improved, 
particularly with respect to diet and exercise.   He stated 
that he used breathing techniques and body movements to 
control frustration and irritability.  His emotional numbness 
had started to change as his relationship with his wife 
changed from being task-oriented to one of sharing and 
caring.  His wedding and honeymoon were without negative 
incident.

The Veteran was afforded a VA examination in November 2009.  
He reported some remissions from psychiatric symptoms at 
times.  He had tried working in the financial field after 
graduating from college but found that he could not tolerate 
the setting because of his PTSD.  He now worked as a 
corrections officer, which he tolerated.  He was recently 
married and maintained contact with his family of origin, 
though he had not had many friends in recent years.  He 
recently took up precision shooting as an activity.  On 
examination, the Veteran was appropriately dressed and 
groomed.  Eye contact was fair to good.  He was alert and 
oriented in there spheres.  His speech was within normal 
limits.  His affect was restricted and flat, though 
appropriate.  His thought processes showed a normal rate of 
flow with good coherence and logic.  He did not show any 
signs or symptoms of delusions or hallucinations, and denied 
any suicidal or homicidal ideation.  He was able to maintain 
personal hygiene and other basic activities of daily living.  
He reported some difficulty with short-term memory, 
particularly names.  He did not describe or demonstrate any 
ritualistic or obsessive behavior that would interfere with 
routine activities.  He did have symptoms of panic attacks 
when he was in agoraphobic settings, and therefore tried to 
avoid such settings.  He had difficulty with impaired impulse 
control and sleep impairment.  His GAF score was 53.

D.  Analysis

Based on the evidence of record, the Board finds that a 
staged rating is appropriate in this case.  Prior to November 
7, 2008, the Veteran's PTSD did not result in symptomatology 
corresponding to a higher 50 percent rating.  The Veteran had 
built strong relationships and engaged in social activities 
such as hiking with a friend and attending his graduation 
party.  He experienced feelings of anger but had not acted on 
them, and was able to view coverage of the Iraq War and 
exchange military experiences with his peers without becoming 
overly disturbed.  He was able to complete his education and 
find employment.  On examination, he did not demonstrate a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; difficulty in understanding complex 
commands; impaired judgment; or impaired abstract thinking.  
His GAF scores during this period ranged from 65 to 70.

However, the Board finds that as of November 7, 2008, the 
Veteran's PTSD is most closely approximated by the 50 percent 
rating.  During this period, the Veteran felt unmotivated and 
had lost interest in recreational activities he previously 
enjoyed.  He was easily frustrated and irritable, and 
experienced emotional numbness.  He reported having panic 
attacks in agoraphobic settings.  He also had memory 
problems, specifically with remembering people's names and 
faces, and reported nightmares and increased difficulty 
sleeping.  The Veteran demonstrated a flattened or blunted 
affect on examination.  His GAF scores during this period 
ranged from 50 to 53, indicating moderate impairment, 
bordering on severe.  He was also prescribed Wellbutrin in 
November 2008.

A higher 70 percent rating as of November 7, 2008, is not 
warranted as the Veteran did not endorse symptoms such as 
suicidal ideation, obsessional rituals which interfere with 
routine activities, near-continuous panic or depression, 
impaired impulse control, spatial disorientation, or neglect 
of personal appearance and hygiene.

E.  Extraschedular consideration

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extraschedular 
basis. Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  An exceptional case is 
said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's PTSD 
symptoms with the established criteria found in the rating 
schedule for that disability shows that the rating criteria 
reasonably describes the Veteran's disability level and 
symptomatology, as discussed above.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms." The record does not show that the Veteran 
has required frequent hospitalizations for his PTSD 
disability.  Indeed, it does not appear from the record that 
he has been hospitalized at all for that disability.  
Although the evidence indicates the Veteran has had some 
difficulties in the workplace as a result of PTSD, there is 
no evidence in the record to indicate that this service-
connected disability on appeal causes impairment with 
employment over and above the impairment already contemplated 
in the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extraschedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.




ORDER

A rating in excess of 30 percent for PTSD prior to November 
7, 2008 is denied.

A 50 percent disability rating for PTSD is granted as of 
November 7, 2008, subject to the laws and regulations 
governing the award of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


